Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000569
                                                       02-FEB-2017
                                                       09:08 AM



                           SCWC-15-0000569

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          ALBERT BATALONA,
            Petitioner-Respondent/Petitioner-Appellant,

                                  vs.

                         STATE OF HAWAI#I,
            Respondent-Petitioner/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-15-0000569; S.P.P. NO. 10-1-0096; CR. NO. 99-1549)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner-Respondent/Petitioner-Appellant Albert
Batalona’s Application for Writ of Certiorari, filed on
December 19, 2016, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, February 2, 2017.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson